United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.V., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY
& HEALTH ADMINSTRATION, Mesa, AZ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-308
Issued: October 25, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2009 appellant filed an appeal from a July 20, 2009 merit decision of
the Office of Workers’ Compensation Programs denying his claim and a nonmerit decision dated
August 17, 2009 denying his request for reconsideration.
Pursuant to 20 C.F.R.
§§ 501.2(c)(2) and 501.3, the Board has jurisdiction over the merits in this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained an occupational disease in the performance of duty; and (2) whether the Office
properly denied his request for merit review of his claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 27, 2008 appellant, then a 55-year-old mine and safety health inspector,
filed a recurrence of disability claim related to an April 15, 2008 injury, regarding his right knee

condition.1 He attributed his recurrence to extensive stair climbing during a four and half week
inspection from August 24 through September 23, 2008. As he attributed his condition to new
work factors, the Office adjudicated the claim as an occupational disease rather than a recurrence
of disability.
Appellant submitted evidence, including rehabilitation and physical therapy records dated
October 7 through 27, 2008 signed by a physical therapist; work restriction forms; and an
October 29, 2008 right knee magnetic resonance imaging (MRI) scan.
In medical reports dated April 25, October 6, 9 and 30, 2008, Dr. Manuel Guerrero, an
emergency medicine specialist, listed the date of injury as April 15, 2008. He diagnosed lumbar
spine strain and right knee strain. Dr. Guerrero indicated, by circling a number for causal
relation, that the diagnosed back strain and right knee sprain were work related. He reported
appellant stated that extensive mine inspections on August 15, 2008 required a lot of climbing.
Dr. Guerrero noted the history of the original injury and that appellant was discharged on
April 25, 2008 as his right knee strain and lumbar strain had improved. He indicated that
appellant did fine until August 15, 2008 when he started extensive mine inspections with a lot of
climbing. Dr. Guerrero diagnosed right knee strain and recurrent lumbar strain. He stated the
diagnoses were consistent with the history appellant reported. In the October 30, 2008 report,
Dr. Guerrero diagnosed lumbar-sacral spine strain and right knee fracture.
Medical reports from Dr. James Wesley Hollcroft, a family practitioner, noted a date of
injury of April 15, 2008. In an October 14, 2008 report, Dr. Hollcroft noted appellant’s right
knee still hurt with desk work. He diagnosed persistent right knee pain and probable meniscal
tear. On October 28, 2008 Dr. Hollcroft noted appellant was improving but he still wanted an
MRI scan.
Dr. Robert F. Kasa, an orthopedic surgeon, submitted medical reports dated November 4
to 13, 2008. He indicated that appellant, a safety mine inspector, initially injured his knee in
April 2008 when he stepped on loose ground and developed medial knee pain. Dr. Kasa noted
that appellant underwent physical therapy for a week. Appellant reinjured the knee by working
and climbing up and down approximately one month earlier. Dr. Kasa noted the MRI scan
suggested a possible fracture. He assessed right knee pain, right knee effusion and osteoarthritis
of the right knee. Dr. Kasa opined that appellant did not have a fracture of the medial femoral
condyle. In a November 6, 2008 report, Dr. Kasa noted appellant still had slight effusion of the
right knee with some medial tenderness. On November 13, 2008 he reported questionable
effusion of the right knee with some medial tenderness.
In an April 8, 2009 report, Dr. Thomas Erickson, a Board-certified orthopedic surgeon,
noted appellant still had pain in his right knee. His examination revealed mild swelling of the
knee with no effusion.

1

Appellant has an accepted claim for an April 15, 2008 employment injury. The Office assigned the claim file
number xxxxxx230 and accepted a right knee sprain and lumbar sprain. On June 18, 2009 it combined this case
with the present claim.

2

By letter dated May 28, 2009, the Office requested additional factual and medical
evidence from appellant. This included a comprehensive medical report from his treating
physician which provided a well-rationalized medical opinion on the cause of his condition. The
Office mailed the letter to appellant’s address of record. No additional evidence was submitted.
By decision dated July 20, 2009, the Office denied appellant’s claim. It found that the
evidence did not establish that his claimed right knee condition was related to the work-related
activities during the period August 24 through September 23, 2008.
On August 5, 2009 appellant requested reconsideration. In his August 5, 2009 statement,
he indicated that he only wanted continued medical treatment for his right knee as needed.
Appellant advised he did not receive the May 28, 2009 letter advising him of the deficiencies in
his claim. He requested that the Office contact his physicians and specifically ask them whether
or not his injury was work related. No additional medical evidence was submitted.
By decision dated August 17, 2009, the Office denied appellant’s request for
reconsideration without a merit review finding that he did not raise substantive legal questions or
include new and relevant evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

3

claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
ANALYSIS -- ISSUE 1
The evidence establishes that appellant has a right knee condition and a back condition;
but, he did not submit sufficient medical evidence to establish that either of his conditions were
caused or aggravated by the climbing he performed during the period August 24 through
September 23, 2008 during mine inspections.
In an April 25, 2008 report, Dr. Guerrero stated that appellant’s right knee strain should
be considered a work-related injury, but this report predated the work factors alleged from
August 24 through September 23, 2008 and is not relevant to the present claim. In
October 2008, he reported that appellant engaged in extensive mine inspections which required a
lot of climbing. Dr. Guerrero diagnosed a lumbar strain and a right knee strain and a subsequent
right knee fracture; but he did not adequately address how the climbing required during mine
inspections would cause or contribute to appellant’s right knee condition. Medical evidence that
does not offer an opinion regarding the cause of an employee’s condition is of diminished
probative value.6 Dr. Guerrero did not explain how climbing from August 24 to September 23,
2008 caused or aggravated appellant’s knee condition. Thus, his reports are of limited probative
value.
In an October 14, 2008 report, Dr. Hollcroft noted appellant reported pain while doing
desk work. He diagnosed persistent right knee pain and a probable meniscal tear, which he later
noted was improving. Dr. Hollcroft did not address appellant’s work activities or offer any
opinion regarding the cause of appellant’s right knee condition.7 His reports are of limited
probative value.
In a November 4, 2008 report, Dr. Kasa reported that appellant reinjured his right knee by
working and climbing up and down a month prior. He noted right knee pain, effusion and
osteoarthritis, but did not address causal relation. In his subsequent reports, Dr. Kasa noted
appellant’s right knee condition but did not specifically address causal relationship.8 These
reports are of diminished probative value. On April 8, 2009 Dr. Erickson noted that appellant
was still experiencing pain in the right knee and reported mild swelling without effusion. He did
not offer any opinion on causal relationship.

5

Id.

6

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009).

7

Id.

8

Id.

4

The remainder of the medical evidence, including an October 29, 2008 MRI scan of the
right knee and work restriction forms, fails to address causal relationship between appellant’s
right knee condition and the work activities performed during the period claimed.
Appellant submitted occupational and physical therapy records, signed by a physical
therapist. The Board has held that a physical therapist is not a physician as defined under the
Act.9 Therefore, these records are not probative medical evidence.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.10
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.11 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
The medical evidence of record fails to provide a full and accurate factual history
explaining how appellant’s employment duties from August 24 to September 23, 2008 caused or
aggravated his right knee or back conditions. Appellant has not met his burden of proof to
establish that he sustained an occupational disease in the performance of duty.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,12 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.13 When a claimant fails to meet
one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review of the merits.14

9

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician s assistants, nurses and physical
therapists are not competent to render a medical opinion under the Act); 5 U.S.C. § 8101(2) (this subsection defines
a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law).
10

See Joe T. Williams, 44 ECAB 518, 521 (1993).

11

Id.

12

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
13

20 C.F.R. § 10.606(b)(1)-(2). See Susan A. Filkins, 57 ECAB 630 (2006).

14

20 C.F.R. § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006) (when an application for review of the
merits of a claim does not meet at least one of the three regulatory requirements the Office will deny the application
for review without reviewing the merits of the claim).

5

ANALYSIS -- ISSUE 2
In an August 5, 2009 statement, appellant noted that he did not receive the Office’s
May 28, 2009 letter advising him of the deficiencies in his claim. He requested that the Office
directly contact his physicians to inquire whether his claimed conditions were work related. The
Board finds that appellant’s argument does not show that the Office erroneously applied point of
law or advance a relevant legal argument. The Board has held that, in the absence of evidence to
the contrary, a letter properly addressed and mailed in the due course of business, such as in the
course of the Office’s daily activities, is presumed to have been received.15 The record reflects
that the Office mailed the May 28, 2009 letter, as well as its decisions, to appellant’s address of
record. It is appellant’s responsibility to submit rationalized medical evidence in support of his
claim.16 While the reopening of a case may be predicated solely on a legal premise not
previously considered, such reopening is not required where the legal contention does not have a
reasonable color of validity.17 Consequently, appellant’s contention that the Office should have
contacted his physician does not warrant reopening his case for merit review. Appellant did not
submit any new or relevant medical evidence with his reconsideration request.
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit new
and relevant evidence not previously considered. As he did not meet any of the necessary
regulatory requirements, he is not entitled to further merit review.
On appeal, appellant contends his right knee condition is work related and he submitted
new evidence. The Board cannot consider this evidence, however, as its review of the case is
limited to the evidence of record which was before the Office at the time of its final decision.18
CONCLUSION
The Board finds appellant did not establish that he sustained a back or a right knee
condition in the performance of duty. The Board finds that the Office properly denied his
request for review of the merits of his claim under section 8128(a).

15

Shakeer Davis, 52 ECAB 448 (2001). In this case, the Office mailed a copy of the preliminary decision to both
appellant and her attorney at their address of record. No evidence had been presented to rebut the presumption of
receipt. Thus, it is presumed that the preliminary decision reached both appellant and her attorney.
16

See supra note 4.

17

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

18

20 C.F.R. § 501.2(c). Appellant can submit new evidence to the Office as part of a request for reconsideration
under 5 U.S.C. § 8128.

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 17 and July 20, 2009 are affirmed.
Issued: October 25, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

